Case 5:19-cr-00252-D Document1 Filed 09/24/19 Page 1 of 1

 

Prob 22 DOCKET NUMBER (Tran Court)
(10/2007) 16-CR-051-001-GKF

 

TRANSFER OF JURISDICTION
DOCKET NUMBER (Rec Court)

CR-19-252-D

 

NAME AND ADDRESS OF SUPERVISED RELEASEE: DISTRICT DIVISION
Northern District of Oklahoma United States Probation Office

 

 

Nelson Wade Cagle
NAME OF SENTENCING JUDGE

Honorable Gregory K. Frizzell, United States District Judge

 

DATES OF SUPERVISED FROM TO
RELEASE June 5, 2019 June 4, 2020

 

 

 

 

OFFENSE

26 U.S.C. § 7206(1) Subsribing to False Tax Retum

 

PART | - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OKLAHOMA

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. § 3605 the jurisdiction of the supervised releasee named above be
transferred with the records of the Court to the United States District Court for the WESTERN DISTRICT OF OKLAHOMA upon
that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period of supervised release may be
changed by the District Court to which this transfer is made without further inquiry of this Court.*

 

ate es District Judfe——=

 

* This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF OKLAHOMA

 

 

IT IS HEREBY ORDERED that jurisdiction over the above-named supervised releasee be accepted and assumed by this Court
from and after the entry of this order.

24 i] bs G). Wr ‘L.

Date United States District Judge

 

 
